Petition for Writ of Mandamus Denied and Memorandum Opinion filed
March 3, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00495-CV



IN RE CHEFS’ PRODUCE OF HOUSTON, INC., AND MARIO ALBERTO
                     RANGEL, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-48529

                        MEMORANDUM OPINION

      On September 2, 2021, relators Chefs’ Produce of Houston, Inc., and Mario
Alberto Rangel filed a petition for writ of mandamus in this Court. See Tex. Gov’t
Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators ask this
Court to compel the Honorable Mike Englehart, presiding judge of the 151st
District Court of Harris County, to vacate the trial court’s July 27, 2020, Order
granting Plaintiff’s Motion to Strike and the trial court’s July 19, 2021, Order
denying Defendants’ Motion for Reconsideration.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                     PER CURIAM


Panel consists of Justices Wise, Bourliot, and Zimmerer. (Justice Wise would
grant the petition).




                                        2